     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.1 Page 1 of 10




 1
        BURSOR & FISHER, P.A.
        L. Timothy Fisher (State Bar No. 191626)
 2      1990 North California Blvd., Suite 940
 3      Walnut Creek, CA 94596
        Telephone: (925) 300-4455
 4      Facsimile: (925) 407-2700
 5      E-Mail: ltfisher@bursor.com

 6      BURSOR & FISHER, P.A.
 7      Scott A. Bursor (State Bar No. 276006)
        2665 S. Bayshore Dr. Ste. 220
 8      Miami, FL 33133-5402
        Telephone: (305) 330-5512
 9      Facsimile: (212) 989-9163
        Email: scott@bursor.com
10

11      Attorneys for Plaintiff
12
                                 UNITED STATES DISTRICT COURT
13
                            SOUTHERN DISTRICT OF CALIFORNIA
14

15
         DERRICK BROOKS, on behalf of                Case No. '19CV0106 AJB MDD
16       himself and all others similarly
         situated,                                   CLASS ACTION COMPLAINT
17
                                        Plaintiff,
18                 v.                                JURY TRIAL DEMANDED
19
         THE KROGER CO.
20
                                      Defendant.
21

22

23

24

25

26

27

28
        CLASS ACTION COMPLAINT
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.2 Page 2 of 10




 1            Plaintiff Derrick Brooks (“Plaintiff” or “Mr. Brooks”), individually and on
 2      behalf of all others similarly situated, alleges the following on information and belief
 3      against The Kroger Co. (“Kroger” or “Defendant”) regarding Defendant’s violations
 4      of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”). Plaintiff
 5      brings this Complaint to: (1) stop Defendant’s practice of placing calls using an
 6      automatic telephone dialing system (“ATDS”) to the cellular telephones of
 7      consumers nationwide without their prior express written consent; (2) stop
 8      Defendant’s practice of placing calls using an artificial or prerecorded voice to the
 9      cellular and landline telephones of consumers nationwide without their prior express
10      written consent; (3) enjoin Defendant from continuing to place calls using an ATDS
11      to consumers who did not provide their prior express written consent to receive
12      them; and (4) obtain redress for all persons injured by its conduct.
13
                                              PARTIES
14
              1.     Plaintiff Derrick Brooks is, and at all times mentioned herein was, a
15
        resident of San Diego, California, and a citizen of the State of California.
16
              2.     Defendant The Kroger Co. is a corporation organized under the laws of
17
        Ohio, with a principal place of business at 1014 Vine Street, Cincinnati, OH 45202-
18
        1100. Kroger conducts business in this District and throughout the United States.
19
                                  JURISDICTION AND VENUE
20
              3.     This Court has subject matter jurisdiction over this action pursuant to
21
        the Class Action Fairness Act of 2005, Pub. L. No. 109-2 Stat. 4 (“CAFA”), which,
22
        inter alia, amends 28 U.S.C. § 1332, at new subsection (d), conferring federal
23
        jurisdiction over class actions where, as here: (a) there are 100 or more members in
24
        the proposed class; (b) some members of the proposed class have a different
25
        citizenship from Defendant; and (c) the claims of the proposed class members
26
        exceed the sum or value of five million dollars ($5,000,000) in aggregate. See 28
27
        U.S.C. § 1332(d)(2) and (6).
28
        CLASS ACTION COMPLAINT                                                                  1
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.3 Page 3 of 10




 1            4.     This Court also has federal question jurisdiction pursuant to 28 U.S.C. §
 2      1331 because this action involves violations of a federal statute, the TCPA.
 3            5.     This Court has personal jurisdiction over Defendant because the
 4      wrongful conduct giving rise to this case occurred in, was directed to, and/or
 5      emanated from this District.
 6            6.     Venue is proper in this District under 28 U.S.C. § 1391(b) because
 7      Plaintiff resides in this District and because the wrongful conduct giving rise to this
 8      case occurred in, was directed to, and/or emanated from this District.
 9                    FACTS COMMON TO ALL CAUSES OF ACTION
10      A.    The TCPA Of 1991
11            7.     In 1991, Congress enacted the TCPA in response to a growing number
12      of consumer complaints regarding certain telemarketing practices.
13            8.     The TCPA regulates, among other things, the use of automated
14      telephone equipment, or “autodialers,” defined as equipment which “has the capacity
15      . . . (a) to store or produce telephone numbers to be called, using a random or
16      sequential number generator; and (b) to dial such numbers.” 47 U.S.C. § 227(a)(1).
17      Specifically, the plain language of section 227(b)(1)(A)(iii) prohibits the use of
18      autodialers to make any call to a wireless number in the absence of an emergency or
19      the prior express consent of the called party. The same section forbids making calls
20      using an “artificial or prerecorded voice.” Id.
21            9.     The FCC has issued rulings clarifying that in order to obtain an
22      individual’s consent, a clear, unambiguous, and conspicuous written disclosure must
23      be provided by the individual. 2012 FCC Order, 27 FCC Rcd. at 1839 (“[R]equiring
24      prior written consent will better protect consumer privacy because such consent
25      requires conspicuous action by the consumer—providing permission in writing—to
26      authorize autodialed or prerecorded telemarketing calls. . . .”).
27

28
        CLASS ACTION COMPLAINT                                                                    2
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.4 Page 4 of 10




 1      B.    Defendant’s Calls To Plaintiff And Class Members
 2            10.     Kroger called Plaintiff using an automatic telephone dialing system
 3      without his prior express written consent at least once, including a call on December
 4      7, 2018 from the telephone number (800) 727-2333.
 5            11.     When Plaintiff answered Defendant’s call, he heard a momentary pause.
 6      This pause is a hallmark of a predictive dialer. According to the Federal
 7      Communications Commission and experts on telecommunications equipment,
 8      predictive dialers have the inherent present capacity to both (1) store and dial a list of
 9      telephone numbers without human intervention, and (2) generate random or
10      sequential telephone numbers and to then dial those numbers.
11            12.     Thereafter, a recording played with a message starting: “Hello, this call
12      is from your Kroger family of stores.”
13            13.     At all times material to this Complaint, Defendant was and is fully
14      aware that unwanted autodialed calls are being made to consumers’ telephones
15      through its own efforts and those of its agents.
16            14.     Defendant knowingly made (and continues to make) autodialed calls to
17      consumers’ telephones without the prior express written consent of the call
18      recipients. In so doing, Defendant not only invaded the personal privacy of Plaintiff
19      and members of the putative Classes, but also intentionally and repeatedly violated
20      the TCPA.
21            15.     Online consumer complaints regarding Defendant’s unsolicited phone
22      calls from this same number are legion:
23             “Automated call from Kroger . . .”
24                 “annoying”
25             “When I answer, they hang up.”
26             “Call from Kroger stores . . .”
27

28
        CLASS ACTION COMPLAINT                                                                  3
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.5 Page 5 of 10




 1             “I got the same one from Kroger. Problem is, we don't have a Kroger where
 2                  I live.”
 3            16.      These complaints represent just a small sampling of voluminous
 4      customer complaints regarding Kroger’s practices and clear violations of the TCPA.
 5                                CLASS ACTION ALLEGATIONS
 6            17.      Plaintiff brings this action on behalf of himself and on behalf of all
 7      other persons similarly situated.
 8            18.      Plaintiff proposes the following ATDS Class definition:
 9
                       All persons within the United States who (a) received a
                       telephone call on his or her cellular telephone; (b) made by
10                     or on behalf of Defendant; (c) at any time in the period that
11                     begins four years before the filing of the complaint in this
                       action to the date that class notice is disseminated.
12
              19.      Plaintiff proposes the following Artificial Or Pre-Recorded Voice Class
13
        definition:
14                     All persons within the United States who (a) received a
15                     telephone call on his or her landline or cellular telephone;
                       (b) made by or on behalf of Defendant; (c) at any time in the
16                     period that begins four years before the filing of the
17                     complaint in this action to the date that class notice is
                       disseminated.
18
              20.      Plaintiff represents, and is a member of, these proposed classes.
19
        Excluded from the Classes is Defendant and any entities in which Defendant has a
20
        controlling interest, Defendant’s agents and employees, any Judge and/or Magistrate
21
        Judge to whom this action is assigned, and any member of such Judges’ staffs and
22
        immediate families.
23
              21.      Numerosity. Plaintiff does not know the exact number of members in
24
        the proposed Classes, but reasonably believes, based on the scale of Defendant’s
25
        business, that the classes are so numerous that individual joinder would be
26
        impracticable.
27

28
        CLASS ACTION COMPLAINT                                                                  4
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.6 Page 6 of 10




 1                22.      Existence and predominance of common questions of law and fact.
 2      Plaintiff and all members of the proposed Classes have been harmed by the acts of
 3      Defendant in the form of multiple involuntary telephone and electrical charges, the
 4      aggravation, nuisance, and invasion of privacy that necessarily accompanies the
 5      receipt of unsolicited and harassing telephone calls, and violations of their statutory
 6      rights.
 7                23.      The disposition of the claims in a class action will provide substantial
 8      benefit to the parties and the Court in avoiding a multiplicity of identical suits.
 9                24.      The proposed classes can be identified easily through records
10      maintained by Defendant.
11                25.      There are well defined, nearly identical, questions of law and fact
12      affecting all parties. The questions of law and fact involving the class claims
13      predominate over questions which may affect individual members of the proposed
14      classes. Those common question of law and fact include, but are not limited to, the
15      following:
16                a. Whether Defendant made telephone calls to Plaintiff and class members
17                      using an ATDS without prior express consent;
18                b. Whether Defendant’s conduct was knowing and/or willful;
19                c. Whether Defendant is liable for damages, and the amount of such damages,
20                      and
21                d. Whether Defendant should be enjoined from engaging in such conduct in the
22                      future.
23                26.      Typicality. Plaintiff asserts claims that are typical of each member of
24      the classes because they are all persons who received calls on their telephones using
25      an ATDS without their prior express written consent. Plaintiffs will fairly and
26      adequately represent and protect the interests of the proposed classes, and have no
27      interests which are antagonistic to any member of the proposed classes.
28
        CLASS ACTION COMPLAINT                                                                        5
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.7 Page 7 of 10




 1               27.   Adequacy of Representation. Plaintiff will fairly and adequately
 2      represent and protect the interests of the proposed classes, and has no interests which
 3      are antagonistic to any member of the proposed classes.
 4               28.   Plaintiff has retained counsel experienced in handling class action
 5      claims involving violations of federal and state consumer protection statutes.
 6               29.   Superiority. A class action is the superior method for the fair and
 7      efficient adjudication of this controversy.
 8               30.   Class wide relief is essential to compel Defendant to comply with the
 9      TCPA.
10               31.   The interest of the members of the proposed classes in individually
11      controlling the prosecution of separate claims against Defendant is small because the
12      statutory damages in an individual action for violation of the TCPA are relatively
13      small.
14               32.   Management of these claims is likely to present significantly fewer
15      difficulties than are presented in many class claims because the calls at issue are all
16      automated and the members of the classes, by definition, did not provide the prior
17      express consent required under the statute to authorize calls to their telephones.
18               33.   Defendant has acted on grounds generally applicable to the proposed
19      classes, thereby making final injunctive relief and corresponding declaratory relief
20      with respect to the proposed classes as a whole appropriate.
21               34.   Moreover, on information and belief, Plaintiff alleges that the TCPA
22      violations complained of herein are substantially likely to continue in the future if an
23      injunction is not entered.
24                        FIRST CAUSE OF ACTION
25
           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
               CONSUMER PROTECTION ACT, 47 U.S.C. § 227, et seq.
26
                 35.   Plaintiff incorporates by reference the foregoing paragraphs of this
27
        Complaint as if fully stated herein.
28
        CLASS ACTION COMPLAINT                                                                    6
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.8 Page 8 of 10




 1             36.       The foregoing acts and omissions of Defendant constitute numerous and
 2      multiple knowing and/or willful violations of the TCPA, including but not limited to
 3      each of the above-cited provisions of 47 U.S.C. § 227 et seq.
 4             37.       As a result of Defendant’s knowing and/or willful violations of 47
 5      U.S.C. § 227 et seq., Plaintiff and members of the proposed classes are entitled to
 6      treble damages of up to $1,500.00 for each and every call made in violation of the
 7      statute, pursuant to 47 U.S.C. § 227(b)(3)(C).
 8             38.       Plaintiff and members of the proposed classes are also entitled to and do
 9      seek injunctive relief prohibiting such conduct violating the TCPA by Defendant in
10      the future.
11             39.       Plaintiff and members of the proposed classes are also entitled to an
12      award of attorneys’ fees and costs.
13                            SECOND CAUSE OF ACTION
14
                 VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                                ACT, 47 U.S.C. § 227, et seq.
15
               40.       Plaintiff incorporates by reference the foregoing paragraphs of this
16
        Complaint as if fully stated herein.
17
               41.       The foregoing acts and omissions of Defendant constitute numerous and
18
        multiple violations of the TCPA, including but not limited to each of the above-cited
19
        provisions of 47 U.S.C. § 227 et seq.
20
               42.       As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff
21
        and members of the proposed classes are entitled to an award of $500.00 in statutory
22
        damages for each and every call made in violation of the statute, pursuant to 47
23
        U.S.C. § 227(b)(3)(B).
24
               43.       Plaintiff and members of the proposed classes are also entitled to, and
25
        do, seek injunctive relief prohibiting such conduct violating the TCPA by Defendant
26
        in the future.
27

28
        CLASS ACTION COMPLAINT                                                                     7
     Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.9 Page 9 of 10




 1            44.    Plaintiff and members of the proposed classes are also entitled to an
 2      award of attorneys’ fees and costs.
 3                                      PRAYER FOR RELIEF
 4            WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff
 5      and all members of the proposed classes the following relief against Defendant:
 6            a.     Injunctive relief prohibiting such violations of the TCPA by Defendant
 7                   in the future;
 8            b.     As a result of Defendant’s willful and/or knowing violations of the
 9                   TCPA, Plaintiff seeks for himself and each member of the proposed
10                   Classes treble damages, as provided by statute, of up to $1,500.00 for
11                   each and every call that violated the TCPA;
12            c.     As a result of Defendant’s violations of the TCPA, Plaintiff seeks for
13                   himself and each member of the proposed Classes $500.00 in statutory
14                   damages for each and every call that violated the TCPA;
15            d.     An award of attorneys’ fees and costs to counsel for Plaintiff and the
16                   proposed classes;
17            e.     An order certifying this action to be a proper class action pursuant to
18                   Federal Rule of Civil Procedure 23, establishing appropriate classes,
19                   finding that Plaintiff is a proper representative of the classes, and
20                   appointing the lawyers and law firm representing Plaintiff as counsel
21                   for the classes;
22            f.     Such other relief as the Court deems just and proper.
23                                 DEMAND FOR JURY TRIAL
24            Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial
25      by jury of any and all issues in this action so triable of right.
26

27

28
        CLASS ACTION COMPLAINT                                                                 8
 Case 3:19-cv-00106-AJB-MDD Document 1 Filed 01/15/19 PageID.10 Page 10 of 10




 1   Dated: January 15, 2019      Respectfully submitted,
 2
                                  BURSOR & FISHER, P.A.
 3

 4                                By:   /s/ L. Timothy Fisher
                                        L. Timothy Fisher
 5

 6                                L. Timothy Fisher (State Bar No. 191626)
 7                                1990 North California Blvd., Suite 940
                                  Walnut Creek, CA 94596
 8                                Telephone: (925) 300-4455
 9                                Facsimile: (925) 407-2700
                                  E-Mail: ltfisher@bursor.com
10

11                                BURSOR & FISHER, P.A.
                                  Scott A. Bursor (State Bar No. 276006)
12                                2665 S. Bayshore Dr. Ste. 220
13                                Miami, FL 33133-5402
                                  Telephone: (305) 330-5512
14                                Facsimile: (212) 989-9163
15                                Email: scott@bursor.com

16                                Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                     9
